NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



KELDRICE DESHINE LEGREE, SR.,    )
DOC #H19555,                     )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D17-3932
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed June 20, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Highlands County; Peter F. Estrada,
Judge.

Keldrice Deshine Legree, Sr., pro se.



PER CURIAM.


             Affirmed.


NORTHCUTT, CRENSHAW, and ROTHSTEIN-YOUAKIM, JJ., Concur.